Title: To George Washington from Colonel James Mitchell Varnum, 5 December 1775
From: Varnum, James Mitchell
To: Washington, George


Prospect Hill, 5 December 1775. Informs GW that Private Ralph Morgan of his regiment “hath a Wife and two Children destitute of an House to cover them, & his Household Furniture in the Streets.” Morgan wants an eight-day furlough, “But, as that Regard which the Colo. is happy in paying to General Orders will not admit of a regimental Relief (Morgan declining the Service), begs his Excellency’s Commiseration for the Poor Man.”
